Citation Nr: 0027260	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for coronary artery disease 
with left ventricular systolic dysfunction, as a result of 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from June 1964 to June 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.


REMAND

Review of the record in this instance indicates that the RO, 
in November 1999, received the veteran's request for a 
hearing before a Member of the Board in Washington, DC.  When 
the veteran subsequently filed his VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in December 1999, he checked the 
box provided that indicated that he did not want a "BVA" 
hearing.  In September 2000, following certification of the 
veteran's appeal to the Board, the Board sent the veteran a 
letter, in which he was asked to clarify whether he wanted a 
hearing before the Board.  The following month, in response, 
the veteran returned the September 2000 letter, indicating 
that he wanted to attend a hearing before a Member of the 
Board at the RO.

Given this clarification from the veteran, the veteran's 
claims file must be returned to the RO and his appeal 
REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a traveling Member of the 
Board, pursuant to the Board's next 
anticipated visit to the RO.  In so 
doing, the RO should inform the veteran 
as to the possible delay in the 
adjudication of his appeal dependent upon 
the Board's next scheduled travel board 
and his procedural right to have an RO 
hearing instead.  The RO should also 
inform the veteran that he is entitled to 
both an RO hearing and a hearing before a 
traveling Member of the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



